Reasons for Allowance
The following is Examiner’s statement of reasons for allowance. 
Applicant claims an apparatus, method and computer readable media for determining relationships in time-series data.  
The Apparatus as in claim 10 comprises a memory and a processor.  The memory stores a first time series data set indicating first measured values obtained by a first device during a plurality of periods, and stores a second time series data set indicating second measured values obtained by a second device during the plurality of periods. The processor performs first alignment to convert positions in a time domain of first measured values belonging to the second period, based on first measured values belonging to the first period, performs second alignment to convert positions in the time domain of second measured values belonging to the second period, based on a correspondence relationship between positions before and after conversion of the first alignment, performs correlation analysis between a third time-series data set obtained by converting the first time-series data set using the first alignment and a fourth time-series data set obtained by converting the second time-series data set using the second alignment, and determines existence or absence of an inclusion relationship, based on a result of the correlation analysis, the inclusion relationship indicating that the second measured values contain a component of the first measured values.
	The primary for allowance are the combination of limitations as claimed wherein first and second alignments are performed.  The first alignment converts positions of 
performs first alignment to convert positions in a time domain of first measured values belonging to the second period, based on first measured values belonging to the first period, 
performs second alignment to convert positions in the time domain of second measured values belonging to the second period, based on a correspondence relationship between positions before and after conversion of the first alignment.

B. Boucheham, Reduced data similarity-based matching for time series patterns alignment, Pattern Recognition Letters, 31, 629-638, 2010 (hereinafter “Boucheham”) discloses a similarity-based matching technique for quasi-periodic time series pattern alignment based on Douglas-Peucker line simplification algorithm (DPSimp) and SEA called Approximate Shape Exchange Algorithm (ASEAL) (Abstract).  Boucheham further discloses using the ASEAL algorithm to match two time series (introduction).  Boucheham further discloses aligning the two data series, establishing the signature of 
US 20180128861 A1 Jang (hereinafter “Jang”), discloses using a DTW algorithm to determine a representative waveform from a periodic including quasi-periodic signal (abstract, [0002], [0005]).  Jang further discloses segmenting the periodic signal into a plurality of periods and determining a representative waveform based on the similarity of the plurality of segments (fig 2, fig 4 [0056], [0059]).  Jang does not, however, explicitly disclose both first and second time series data nor performing a second alignment of values of the second series data based on a corresponding relationship with positions of the first alignment, specifically Jang does not explicitly disclose a memory that stores a first time series data set indicating first measured values obtained by a first device, and stores a second time series data set indicating second measured values obtained by a second device.  Further Jang does not explicitly disclose performing second alignment to convert positions in the time domain of second measured values belonging to the second period, based on a correspondence relationship between positions before and 
I. Boulnemour et al., QP-DTW: Upgrading Dynamic Time Warping to Handle Quasi Periodic Time Series Alignment, J. Inf. Process. Syst., Vol. 14, No. 4 pp 851-876, 2018 (hereinafter “Boulnemour”), discloses use of quasi-periodic dynamic time warping (QP-DTW) algorithm that combines dynamic time warping (DTW) and shape exchange algorithms (SEA) algorithms for time series alignment of quasi periodic time series (abstract, section 5).  The algorithm applies warping and signature exchange methods between two time series X, and Y (Section 5.1, fig 9).  Boulnemour does not, however explicitly disclose first and second time periods in each time series, nor alignment within a time series between first and second periods.  Specifically, Boulnemour does not explicitly disclose performing first alignment to convert positions in a time domain of first measured values belonging to the second period, based on first measured values belonging to the first period, and performing second alignment to convert positions in the time domain of second measured values belonging to the second period, based on a correspondence relationship between positions before and after conversion of the first alignment.
G. Ganeshapillai et al., Weighted Time Warping for Temporal Segmentation of Multi-Parameter Physiological Signals, Proceedings of the International Conference on Bio-inspired Systems and Signal Processing, Rome, Italy, p. 124-131, 2011 (hereinafter “Ganeshapillai”), discloses an approach to segmenting a quasiperiodic multi-parameter physiological signal in the presence of noise and transient corruption using weighted time warping (WTW) to combine partially correlated signals (abstract).  Ganeshapillai 
A. Lahreche et al., FastSEA: A Very Fast and Very Effective Matching Technique for Very Complex Time Series, 2017 International Conference on Mathematics and Information Technology, Algeria, 2017 (hereinafter “Lahreche”) discloses an approach that includes signature establishment, shape exchange, and reconstruction and matching (Section III.B.). Signature establishment includes counting and sorting magnitudes of two time series resulting in signatures (Section III.B.step 1, fig 2).  A shape exchange between the two time series signatures is performed which includes shrinking of the length of the longer time series (Section III.B step 2).  The two time series are then re-arranged in natural order by sorting based on temporal values (Section III.B step 3).  Lahreche does not, however, explicitly disclose first and second 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182